Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Jiyo (JP H06112726A) in view of Shamblin (US 2019/0131699A) teaches an antenna comprising antenna elements, each including a first conductive material adjacent to a first dielectric material, to transmit a signal; microstrip feeds, each including a second conductive material adjacent to a second dielectric material, to transmit power to the antenna elements, each antenna element proximity coupled to a respective one of the microstrip feeds; and a ground plane, including a third conductive material adjacent to a third dielectric material, to provide a signal return path, the ground plane including gaps regularly spaced in the third conductive material.
Jiyo/Shamblin, however, fails to further teach that the entirety of each gap spaced away from peripheral edges of the ground plane and each of the gaps corresponding to a respective one of the antenna elements and structured to affect operation of the respective antenna element.
Claims 2-6 and 21-24 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.

Jiyo/Shamblin, however, fails to further teach that the entirety of each gap spaced away from peripheral edges of the third layer and each of the gaps corresponding to the first layer and structured to affect operation of the first layer.
Claims 8-15 are allowed for at least the reason for depending, either directly or indirectly, on claim 7.
Regarding claim 16, the antenna structure of Jiyo/Shamblin would enable a method of forming an antenna comprising the steps of disposing first conductive elements on a surface of a first dielectric material to form a first layer; disposing second conductive elements on a surface of a second dielectric material to form a second layer; disposing a third conductive element on a surface of a third dielectric material to form a third layer, the third conductive element being a ground plane; disposing regularly-spaced gaps in the third conductive element, and laminating the first layer, the second layer, the third layer, a fourth layer of a fourth dielectric material, and a fifth layer of a fifth dielectric material to form the antenna, wherein 
Jiyo/Shamblin, however, fails to further teach that the entirety of each gap spaced away from peripheral edges of the ground plane and each of the gaps corresponding to a respective one of the first conductive elements and structured to affect operation of the respective one of the first conductive elements.
Claims 17-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845